Wait, J.
There is no merit in these exceptions. The *289principal contentions of the defendant are that the Probate Court for Suffolk County had no jurisdiction to grant administration on the estate of Joaquin K. Souther; and that the agreement on which the plaintiff relied was ultra vires the defendant.
The first contention is not open in these proceedings. Since the' enactment of the Revised Laws, in 1901, the Probate Court has been a court of superior and general jurisdiction within its special field. Its decrees are not open to collateral attack. Taylor v. Badger, 226 Mass. 258. Farquhar v. New England Trust Co. 261 Mass. 209, 212, 213, 214. Its determination that Souther was a resident of Boston at the time of his death can be successfully assailed only by proceedings for vacation in that court. The judge was right in ruling that its jurisdiction could' not be attacked in the hearing of this case. Connors v. Cunard Steamship Co. 204 Mass. 310, 322.
Nor is the second contention sound. The evidence would sustain findings that the National Security Bank was a creditor of Souther; a beneficiary under his assignment for the benefit of creditors; interested that his assignees should be able to deal with real estate assigned to them unhampered by the long standing attachment of the plaintiff; deriving a substantial advantage from speedy and profitable conversion of his real estate into money. It was authorized to receive deposits of money. We have no question that, as incidental to its business in the receipt of deposits and the collection of its debts, it could agree, in return for the release of an attachment on lands which, on conversion into cash, were applicable to payment of its dues, to hold money as a deposit in lieu of the attachment, and to pay over to the attaching creditor or his assigns so much of the deposit as his judgment, if and when he got one, entitled him to claim. The case differs essentially from Dresser v. Traders’ National Bank, 165 Mass. 120, cited by the defendant. Nor can we question the authority of the cashier and the president to act in such a matter for and on behalf of the bank, without special authorization by vote of the directors. It would be within their ostensible powers, and, *290in the absence of knowledge of limitation by vote or bylaw on the part of one dealing with them, would bind their principal, the corporation. As no invalidity appears on the face of the agreement made, in form, at least, by the defendant as a principal, it could be held liable even if, in truth, it were acting as an agent. Brown v. Bradlee, 156 Mass. 28, 31. J. P. Eustis Manuf. Co. v. Saco Brick Co. 198 Mass. 212, 217.
The various requests need not be discussed in detail. What has been stated disposes of them. There was no prejudicial error.

Exceptions overruled.